Title: To John Adams from Ezra Weld, 2 June 1798
From: Weld, Ezra
To: Adams, John



Sir,
ante 2 June 1798

As inhabitants of this ancient Town, which gave you birth, tho’ now by its division, Quincy is honored, as the place of your residence we retain that affection and esteem for your personal honor and happiness, which are the natural result of such a connection; yet this is a circumstance of very small consideration, compared with other reasons of attachment and veneration, which upon this trying crisis of political emergencies, we beg leave to offer in the following address.
Your promotion, Sir, by the merited suffrages of a free people to the chief seat of Government is a circumstance of preeminence and honor, to which despotic & hereditary princes can never attain. Being thus made, by your Country, the centre of their national dignity, confidence & affection, we glory in your great and acknowledged abilities as a Statesman, and in your unabated zeal, unshaken fortitude and perseverance, as a Patriot, all which qualities, have long since been rendered conspicuous to your fellow Citizens and to the world in your political and eminent services. We contemn, Sir, as we know you do, the fawning parasite; the flattering sycophant, as a reproach to merited honor; a vermin that mars the tree most, to which its attachment is apparently the greatest. We shou’d not therefore, presume to express the just sensibilities of our hearts in language that wou’d bear the remotest resemblance to that praise so often unjustly lavished upon tyrants, to answer ends as base, as their encomiums are false, were it not to contradict the envenomed pens and tongues of reproach & slander, which with uncontroled licence, have been attempting to tarnish the character, with the honor, probity & firmness of which are intimately connected the political glory, safety, and happiness of these United, sovereign and independent States.
Were you the Man, Sir, intriguing for british influence; and to yield up the independent glory of United America to the nation from whose unconstitutional exactions you had the honor of being eminently instrumental in procuring our deliverance, or were you secretly exerting your abilities to prevent a Compromise with France, for an amiable settlement with of all real or imaginary injuries of which they complain, as has been so often, so confidently and we fear, much worse than ignorantly announced to the public, and which many too many have been betray’d to believe, we shou’d now with unsufferable regret, have to lament in our first magistrate an instance of apostacy, unequalled in the page of civil history. You will then pardon our enthusiasm, while in your letter of credence to the French directory; and the liberal, generous, pacific instructions to our Envoys, we see the disorganizing designs of the secret enemies of our unrivalled prosperity, as in a moment defeated and in spight of malignity itself the honor of our executive and Government at large, established by evidence that enforces conviction.
The joyous effects are every where visible! At the return of harmony in Congress, the heart of every true friend to America exalts; the people, who in great numbers, before were alarmingly seperated in affection and confidence from their own Government, and rendered jealous of the first characters of their own election, convinced of the snares spread for their country by foreign intrigue, are now crowding to its standard and consecrating their fortunes and lives for its defence. To signal a providence for the detection of fraud, and the coalition of a people, divided and consequently sinking into inevitable destruction is perhaps a novelty in the Annals of nations—
While solemnly grateful to the all discerning eye of divine benevolence, which has brought to light those hidden things of darkness, by which so many of us have been so unhappily deceived, we congratulate our Country at large that numerous private friendships, which were violated, and otherwise good neighbors and important connections estranged from one another, are now returning with mutual ecstasy to the paternal embrace. The uninformed and unreasonably impassioned only, stand at a forbidding distance.
Disgusted at the illiberal acts and avarice of those, with whom our Envoys were admitted to converse and at the refusal of audience by the french directory after so friendly an advance accompanied too with Every mark of respectful attention to so great a people, a revolt from our over heated affection, for such a Government cannot fail of being the consequence. Sincere and ardent were our attachment to the interests of the French nation, while they stood on their own defence, and preserved a spirit limited by the decisions of reason; but when Universal empire seems to be adopted as their object; and the darkness of intrigue, as a favorite measure, to accomplish their nefarious designs when the price of friendship with America is the prostitution of her wealth, her honor, her independence, it must be our duty to reprobate their pride and spurn their insulting demands. Nor can the genuine Sons of America, tho’ friendly to France and with their illustrious Executive, desirous of forming an alliance upon foundations mutually just and beneficial, forbear pledging themselves for the defence of their invaluable rights against the unprovoked invasion with which we are threatned.
Acquiescing, Sir, most cordially in your publick administration, wishing you the guidance of Heaven, in every duty of your important and most difficult station, and that the pen of slander however artfully aimed may never penetrate to disturb your inward peace & tranquility, or discourage your exertions, still so needful, for the prosperity of your country.
We beg leave to subscribe ourselves your confirmed friends &ca.

The Committee on behalf of the Town
Ezra Weld
Ebenr. Thayer
Moses French
Samuel Curtis
Caleb Hayward
Atherton Thayer
Benj Hayden junr.
Solomon Thayer
Daniel Fragg
Josiah Vinton
David P. Hayward
Nath Wales
John Holbrook
Isaac ThayerThe foregoing is a true Copy from the Original
